COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-01004-CR
Trial Court Cause
Number:                     68053
Style:                      Garonzick Glenn Mass
                            v The State of Texas
                    *
Date motion filed :         June 14, 2013
Type of motion:             Motion for Extension of Time to File Appellant's Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's Brief

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             April 12, 2013
         Number of previous extensions granted:         1
         Date Requested:                                August 11, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: July 11, 2013
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: The motion is granted in part. The brief is due July 11, 2013.


Judge's signature: /s/ Jane Bland
                          Acting individually           Acting for the Court

Panel consists of

Date: June 19, 2013